DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art generally teaches methods for quantification of ambient particulate concentration comprising sampling air samples with varying particle sizes, concentrating air samples with a virtual impactor, measuring optical absorption, and determining particulate concentration based on the measured optical absorption. See Hansen (US 2018/0328889 A1), Elbadry et al. (US 2019/0358387 A1). The prior art fails to teach the specific claimed method steps of subtracting the absorption at the at least one wavelength from 370 to 950 nm, of the air sample with a particle size smaller than 1 um from the absorption of the sample concentrated by the virtual impactor and dividing a difference result of the subtraction with a calibration constant in combination with the rest of the limitations found in the claim.
Regarding claims 2-11 and 13, they are dependent on or include all of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861